Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 1 of 8 PageID 676




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF FLORIDA

DANIEL J. SCHLIMM, Individually and on ) No. 8:18-cv-03007-JSM-AEP
Behalf of All Others Similarly Situated, )
                                         ) CLASS ACTION
                          Plaintiff,     )
                                         )
       vs.                               ) REPLY GRANTED: June 20, 2019
                                         )
                                         )
WELBILT, INC., et al.,                   )
                                         )
                          Defendants.    )
                                         )
                                         )


       GENESEE COUNTY EMPLOYEES’ RETIREMENT SYSTEM’S REPLY
               IN FURTHER SUPPORT OF ITS MOTION FOR
                   APPOINTMENT AS LEAD PLAINTIFF
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 2 of 8 PageID 677



       Proposed Lead Plaintiff Genesee County Employees’ Retirement System respectfully

submits this reply in further support of its motion for appointment as lead plaintiff.1

I.     PRELIMINARY STATEMENT

       Of the two remaining lead plaintiff motions, only the Retirement System qualifies as the

“most adequate plaintiff” to lead this action. The Retirement System should be appointed lead

plaintiff because it has the largest financial interest among the competing movants and otherwise

satisfies the requirements of Rule 23. In opposing the Retirement System’s motion, the Pension

Fund Group simply claims a larger financial interest. The analysis, however, does not stop there.

The “most adequate plaintiff” must also satisfy the requirements of Rule 23; the Pension Fund

Group does not.      Notwithstanding its Joint Declaration, the Pension Fund Group is an

amalgamation of unrelated entities with no pre-litigation relationship that were improperly joined

by counsel. Further, it suffers from a debilitating unique defense: a questionable transaction

between two of the three Pension Fund Group members that amounts to 68% of MABSTOA’s

individual losses. This unexplained transaction not only calls into question the Pension Fund

Group’s alleged collective losses, but the Pension Fund Group’s adequacy to represent the class.

The Retirement System, on the other hand, is a single U.S. institutional investor with prior

experience serving as lead plaintiff that does not suffer from any infirmities. Accordingly, the

Retirement System should be appointed Lead Plaintiff in this Action and the Pension Fund Group’s

motion should be denied.




1
   Unless otherwise indicated, all defined terms shall have the same meaning as set forth in
Genesee County Employees’ Retirement System’s Memorandum of Law in Opposition to
Competing Motion for Appointment as Lead Plaintiff, dated June 12, 2019. ECF No. 46.

                                                -1-
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 3 of 8 PageID 678



II.     ARGUMENT

        A.      The Retirement System Should Be Appointed Lead Plaintiff

        Pursuant to the PSLRA, movants seeking to be appointed lead plaintiff are required to

demonstrate they have the “largest financial interest in the relief sought by the class” and

“otherwise satisf[y] the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15

U.S.C. §78u-4(a)(3)(B)(iii)(I). The Retirement System is the only movant which qualifies under

both prongs of the PSLRA’s lead plaintiff requirements.

        Indeed, with a loss of approximately $150,050, the Retirement System has the largest

financial interest of any other eligible lead plaintiff movant. In addition to this substantial financial

interest, the Retirement System readily satisfies the typicality and adequacy requirements of Rule

23, thereby justifying its appointment as lead plaintiff in this action. See, e.g., Varghese v. China

Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 397 (S.D.N.Y. 2008) (“Bennett therefore

satisfies all three requirements of 15 U.S.C. §78u-4(a)(3)(B)(iii)(I): He made a motion in response

to a notice; he has the largest financial interest; and he made a preliminary showing that he

otherwise satisfies the requirements of Rule 23. Accordingly, Bennett is entitled to a rebuttable

presumption that he should be appointed lead plaintiff in this action.”).

        Consequently, with the Retirement System qualifying for the presumption as the “most

adequate plaintiff” under the PSLRA, the Pension Fund Group may rebut that presumption with

proof that it is unable to adequately represent the class. Id. at 397-98. This it cannot do. Nor does

it really try. In fact, the Pension Fund Group does not lodge any challenges to the Retirement

System’s lead plaintiff candidacy. Accordingly, in the absence of any proof rebutting the

Retirement System’s status as the “most adequate plaintiff,” the Court should appoint the

Retirement System as Lead Plaintiff and approve its selection of Robbins Geller Rudman & Dowd

LLP as Lead Counsel.
                                                  -2-
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 4 of 8 PageID 679



        B.      The Pension Fund Group Is an Improper Group and Should Not Be
                Appointed Lead Plaintiff

        It is uncontested that groups of investors may, under certain circumstances, serve as lead

plaintiff under the PSLRA. See 15 U.S.C. §78u-4(a)(3)(B). But, contrary to the Pension Fund

Group’s position, courts may scrutinize “the way in which a group seeking to become lead plaintiff

was formed” as well as “the manner in which it is constituted.” In re Cendant Corp. Litig., 264

F.3d 201, 266 (3d Cir. 2001). “If, for example, a court were to determine that the movant ‘group’

with the largest losses had been created by the efforts of lawyers hoping to ensure their eventual

appointment as lead counsel, it could well conclude, based on this history, that the members of

that ‘group’ could not be counted on to monitor counsel in a sufficient manner.” Id. at 267; see

also In re Petrobras Sec. Litig., 104 F. Supp. 3d 618, 621 (S.D.N.Y. 2015) (collecting cases)

(noting that many courts are “skeptical” of groups that are the “product of an artificial grouping

designed merely to qualify as lead plaintiff under the PSLRA”).

        In defense of its “decision” that joining otherwise unrelated entities would be “in the best

interest of the class in this case,” the Pension Fund Group explains that two of its members have

“substantial prior experience serving as lead plaintiff in complex securities actions, which ha[ve]

yielded substantial recoveries.” ECF No. 41 at ¶4. But that justification rings hollow when the

Retirement System’s own litigation history is similarly considered, as it, too, has substantial prior

experience serving as lead plaintiff in securities class actions, such as this one, that have, similarly,

yielded substantial recoveries for the class.2 The only plausible explanation for how and why


2
    That Genesee County has agreed on a group structure in the past is irrelevant to its position in
this case. See Makhlouf v. Tailored Brands, Inc., No. H-16-0838, 2017 U.S. Dist. LEXIS 41872,
at *29-*30 (S.D. Tex. Mar. 23, 2017) (agreeing that “the Pension Fund’s role in a different case . . .
in a different court and different circuit involving different facts and different relationships among
different parties represented by different counsel” does not support a concession of the “informal
grouping in the instant case before this Court”)

                                                  -3-
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 5 of 8 PageID 680



geographically disparate entities decided to seek joint appointment as Lead Plaintiff in this action,

despite no prior connection, is that their connection arose from the efforts of counsel, who put

them together in a group for the purpose of creating a larger loss number and gaining control of

the litigation. See Petrobras, 104 F. Supp. 3d at 622-23; In re Veeco Instruments, Inc., Sec. Litig.,

233 F.R.D. 330, 334 (S.D.N.Y. 2005) (disapproving aggregation of unrelated persons who join

together in the hope of “becoming the biggest loser for PSLRA purposes”); In re Donnkenny Inc.

Sec. Litig., 171 F.R.D. 156, 157 (S.D.N.Y. 1997) (finding “aggregation of unrelated plaintiffs to

serve as lead plaintiffs defeats the purpose of choosing a lead plaintiff”).3

       Nor should the Court separate the group and select only one (or two) of its members to

serve as lead plaintiff. See Petrobras, 104 F. Supp. 3d at 622. The Pension Fund Group chose to

move as a group and should be evaluated as such. See Ross v. Abercrombie & Fitch Co., No. 2:05-

CV-819, 2007 U.S. Dist. LEXIS 24903, at *13 (S.D. Ohio Mar. 22, 2007) (“There is no

requirement in the [PSLRA] that the Court realign a proposed group to cure a deficiency in

adequacy of representation.”); Tsirekidze v. Syntax-Brillian Corp., No. CV-07-2204-PHX-FJM,

2008 U.S. Dist. LEXIS 118562, at *15 (D. Ariz. Apr. 7, 2008) (group “moved for lead plaintiff as

a group and will be evaluated as such”). The Pension Fund Group’s motion should be rejected.




3
    The Pension Fund Group attempts to use cases cited by the Retirement System against it;
however, those cases are distinguishable from the facts before this Court. In Edward J. Goodman
Life Income Tr. v. Jabil Circuit, Inc., for example, the appointed group was comprised of two
California pension trust funds. No. 8:06-CV-1716-T-23EAJ, 2007 U.S. Dist. LEXIS 3592 (M.D.
Fla. Jan. 18, 2007). A group was appointed in Plumbers & Pipefitters Local 51 Pension Fund v.
Darden Rests., Inc., because its motion was unopposed. No. 6:08-cv-388-Orl-19DAB, 2008 U.S.
Dist. LEXIS 111155 (M.D. Fla. July 1, 2008). And in Grand Lodge of Pa. v. Peters, the court
declined to consider the individual movant’s request to “delve into the merits of the claims and to
define the class period at this early stage of the proceedings before a class has been certified or
those issues have been fully briefed.” No. 8:07-cv-479-T26-EAJ, 2007 U.S. Dist. LEXIS 48191
at *6-*7 (M.D. Fla. June 22, 2007). None of those situations are present here.

                                                 -4-
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 6 of 8 PageID 681



        C.      The Unexplained, Questionable Transaction Between the Related
                Funds Raises Questions as to the Pension Fund Group’s Adequacy to
                Represent the Class
       Although the Pension Fund Group focuses on the size of both the individual and collective

losses suffered by the group’s members, its opposition fails to provide an explanation for, or

provide information regarding, the unusual transaction between MA Master Trust and MABSTOA

Pension Plan which calls into question the funds’ (both individually and collectively) adequacy to

represent the class. To be sure, that the two related members of the Pension Fund Group

amalgamation appear to have entered into a transaction whereby MA Master Trust alleges to have

sold the exact number of shares on the same day and at the same price as MABSTOA Pension

Plan alleges to have purchased its shares not only raises questions as to the legitimacy of

MABSTOA’s transactions but could result in unnecessary scrutiny at the class certification stage.

See ECF No. 46 at 8-9 (citing Irving Firemen’s Relief & Ret. Fund v. Tesco PLC, Nos. 14 Civ.

8495 (RMB), et al., 2015 U.S. Dist. LEXIS 38635, at *12 (S.D.N.Y. Mar. 19, 2015); In re Critical

Path, Inc. Sec. Litig., 156 F. Supp. 2d 1102, 1110-11 (N.D. Cal. 2001)). As a result, the motion

of the Pension Fund Group as a whole is undermined and should be rejected.

III.    CONCLUSION

        For all of the foregoing reasons, the Retirement System submits that it should be appointed

as Lead Plaintiff and its choice of Lead Counsel should be approved. The Pension Fund Group’s

motion should be denied.

 DATED: June 27, 2019                        ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                                           s/ Sabrina E. Tirabassi
                                                          SABRINA E. TIRABASSI




                                               -5-
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 7 of 8 PageID 682




                                   JACK REISE
                                   (Florida Bar No. 058149)
                                   SABRINA E. TIRABASSI
                                   (Florida Bar No. 0025521)
                                   120 East Palmetto Park Road, Suite 500
                                   Boca Raton, FL 33432
                                   Telephone: 561/750-3000
                                   561/750-3364 (fax)
                                   jreise@rgrdlaw.com
                                   stirabassi@rgrdlaw.com
                                   [Proposed] Lead Counsel for [Proposed] Lead
                                   Plaintiff
                                   VANOVERBEKE, MICHAUD &
                                     TIMMONY, P.C.
                                   THOMAS C. MICHAUD
                                   79 Alfred Street
                                   Detroit, MI 48201
                                   Telephone: 313/578-1200
                                   313/578-1201 (fax)
                                   tmichaud@vmtlaw.com
                                   Additional Counsel for [Proposed] Lead Plaintiff




                                    -6-
Case 8:18-cv-03007-JSM-AEP Document 51 Filed 06/27/19 Page 8 of 8 PageID 683



                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on June 27, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to all

counsel of record.

                                                          s/ Sabrina E. Tirabassi
                                                         SABRINA E. TIRABASSI




                                             -7-
